IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00421-CV

LOWELL QUINCY GREEN,
                                                           Appellant
v.

ABEL REYNA AND STERLING HARMON,
                                                           Appellees



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-709-C2


                           MEMORANDUM OPINION


       On December 13, 2016, appellant, Lowell Quincy Green, filed in this Court an

original petition under Title 42, Section 1983 of the United States Code against McLennan

County District Attorney Abelino Reyna and McLennan County Appellate Division

Chief Sterling Harmon. On December 20, 2016, we notified Green of our concern that we

lack jurisdiction over this appeal because it appears that there is no final judgment or

appealable order in this case.
        Generally, only final decisions of a trial court are appealable. Gregory v. Foster, 35
S.W.3d 255, 257 (Tex. App.—Texarkana 2000, no pet.) (citing N.E. Indep. Sch. Dist. v.

Aldridge, 400 S.W.2d 893, 895 (Tex. 1966)). Indeed, the Texas Supreme Court has held that

an appeal may be taken only from a final judgment and certain interlocutory orders

identified by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see

also Macon v. Tex. Dep’t of Criminal Justice-Inst. Div., No. 10-10-00150-CV, 2012 Tex. App.

LEXIS 4207, at **2-3 (Tex. App.—Waco May 23, 2012, no pet.) (mem. op.) (“Unless an

interlocutory appeal is expressly authorized by statute, we only have jurisdiction over an

appeal taken from a final judgment.”). Because there is no final judgment or appealable,

interlocutory order in this case, we dismiss this appeal for want of jurisdiction.1 See TEX.

R. APP. P. 42.3(a), 43.2(f); Lehmann, 39 S.W.3d at 195; see also Macon, 2012 Tex. App. LEXIS

4207, at **2-3.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to Tex. R. App.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5;

10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51,208, 51.941(a)

(West 2013). Under these circumstances, we suspend the rule and order the Clerk to write




        1  It appears the “final judgment” about which Green complains is the judgment in the criminal case
of his conviction and punishment sentence. It does not appear that there is or was a civil proceeding that
proceeded to a final judgment. It further appears Green erroneously believes this appeal is that proceeding.
It is not.

Green v. Reyna, et al.                                                                               Page 2
off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 11, 2017
[CV06]




Green v. Reyna, et al.                                                                  Page 3